Title: To George Washington from William Hartshorne, 4 October 1797
From: Hartshorne, William
To: Washington, George



Respected Friend
Alexandria 10 Mo. 4. 1797

By desire of the Subscribers to the Bridge on Duke Street I now enclose the Subscription paper for thy consideration—I am ready to acknowledge that things of this kind should be done by the public without burdening Individuals in this way, but in the present instance this could not be done—Some of the Country Gentlemen have contributed and we therefore take the Liberty to ask the like from thee—the improvement is like to be a good one and we hope will be finished in a week or two—Please return the Subscription paper to me by thy servant when he comes to the post office. I am very Respectfully Thy Friend

Wm Hartshorne

